Citation Nr: 1441433	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as an abnormal EKG.

2.  Entitlement to service connection for a respiratory condition, claimed as shortness of breath and fatigue.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a compensable initial disability rating for service-connected residuals of a left radical orchiectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims.

Heart condition

The Veteran states in his June 2009 substantive appeal that he continues to suffer from "racing heart rates and palpitations to the point I have to sit down."  A review of the Veteran's service treatment records includes a number of in-service EKG reports that reflected abnormal findings.  A December 2006 EKG report, for instance, noted an anterior infarct, age undetermined, could not be ruled out.  In February 2007, an EKG report reflects that the Veteran had normal sinus rhythm and an incomplete right bundle branch block.

In August 2007, the Veteran underwent a VA examination where he reported developing chest pains and palpitation in 2005.  He complained of shortness of breath after climbing a flight of stairs but has had no recurrence of chest pain, dyspnea at rest or orthopnea.  Upon examination, the Veteran's heart showed a regular rate and rhythm, with no murmurs or gallops and no ectopies.  An EKG report revealed the Veteran to have normal sinus rhythm and poor wave progression in V1-V3.  The VA examiner diagnosed the Veteran with "abnormal EKG," stated that treadmill stress tests and ECHO reports showed normal findings, and noted that the Veteran was not having any recurrence of chest pains.

The Board notes that an abnormal EKG is a diagnostic test finding and is not considered to be a disability for VA purposes.  See e.g., 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (For example, diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are therefore, not disabling entities for which compensation is payable under VA's rating schedule).  The August 2007 VA examination report does not clearly state whether the Veteran currently has a diagnosed heart condition.  Therefore, the VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran is to be scheduled for a new VA examination to determine whether he has a currently diagnosed heart condition, and an opinion must be provided that addresses whether any such diagnosed condition is related to the Veteran's active duty service.   

Respiratory condition

The Veteran has stated that he suffers from severe fatigue after mild exercise and suffers from shortness of breath that requires him to rest after ascending one flight of stairs.  He complained of worsening symptoms in his June 2009 substantive appeal.  

During his August 2007 VA examination, spirometry testing revealed that the Veteran had mild obstructive ventilator dysfunction.  The examiner diagnosed the Veteran with dyspnea on exertion secondary to mild obstructive lung disease.  However, the VA examiner did not provide any opinion on whether the Veteran's respiratory disorder was related to active duty service.  Therefore the examination is insufficient.

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  As the August 2007 examination was inadequate, the Veteran should be accorded a new VA respiratory examination.  

Headaches

The Veteran states that he continues to suffer from recurring headaches that he has had since service.  Initially, the Veteran believed the headaches were due to an in-service incident in which his nose was broken in a fight.  However, the Veteran stated in his June 2008 Notice of Disagreement that he was told by doctors that his headaches were a symptom of presbyopia.  

The August 2007 VA examiner diagnosed the Veteran with chronic headaches status post head injury in 2004.  The examiner stated that the Veteran's symptoms started after an in-service assault, and there is a discrepancy in the record whether the Veteran had a normal CT of the head or had a subdural hematoma.  The VA examiner did not provide an opinion on the etiology of the Veteran's headache condition.  As such, a new VA examination is needed.  Barr, 21 Vet. App. at 311.  

Residuals of left orchiectomy

The Veteran stated in his substantive appeal that he was placed on a five-year cancer surveillance plan with respect to the testicular neoplasm diagnosed in October 2005.  He stated having semi-annual blood marker tests, x-rays, and CAT scans as part of this plan.  In August 2007, the VA examiner noted that the Veteran had a mildly enlarged paraaortic lymph node which has been stable in size by serial CT scan.  The examiner stated that the Veteran "needs to have periodic follow up CT scan to monitor this."  A review of the Veteran's claims file does not reveal medical records showing that any such follow-up CT testing was done following the August 2007 VA examination.  As such, a new VA examination is needed to determine the current severity of the Veteran's service-connected residuals of a left radical orchiectomy.

The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  Furthermore, it is the Veteran's responsibility to cooperate with VA, which includes cooperating with the VA examination process.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  The duty to assist is a two-way street; if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Failure to cooperate with the VA examination process may adversely affect the outcome of his claims.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for heart or respiratory conditions, or his service-connected residuals of left radical orchiectomy conditions.  After securing the necessary releases, obtain these records and associate them with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and likely etiology of any diagnosed heart condition.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

After reviewing the record and examining the Veteran, the VA examiner should answer the following questions: 

(a)  Please identify the specific diagnosis for the Veteran's claimed heart condition. 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed heart condition had its onset in or is etiologically related to the Veteran's active duty service? 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed respiratory condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, including his in-service complaints of respiratory symptoms, the examiner is asked to address the following questions:

(a)  Please identify all current disorders related to the Veteran's respiratory system. 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed respiratory disorder had its onset in or is etiologically related to the Veteran's active duty service? 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed headache condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, including his in-service complaints of symptoms, the examiner is asked to address the following questions:

(a)  Please identify all current disorders related to the Veteran's claim of recurrent headaches. 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed headache disorder had its onset in or is etiologically related to the Veteran's active duty service? 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected residuals of a left radical orchiectomy.  The examiner should review the claims file.  The examiner should address all symptoms and functional impairment, to include any occupational impairment, associated with the residuals of a left radical orchiectomy.

6.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



